Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 07, 2022

The Court of Appeals hereby passes the following order:

A22A0883. IN THE INTEREST OF K. M. D., A CHILD.

      Appellants Keith and Christine Owen (“the Owens”) filed a petition to adopt
K. M. D. in Union County Superior Court, and they moved for immediate temporary
custody. On April 12, 2021, the superior court denied the motion for temporary
custody, finding that it lacked jurisdiction to consider the case since K. M. D. was in
the custody of Upson County Department of Family and Children’s Services. The
Owens filed a motion for reconsideration from the ruling. On July 6, 2021, the
superior court denied the motion for reconsideration and dismissed the action. The
Owens filed a second motion for reconsideration. In addition to reiterating arguments
raised in the prior motion for reconsideration, the Owens sought the judge’s recusal.
The trial court denied the second motion for reconsideration on August 31, 2021, and
the Owens filed a notice of appeal on September 20, 2021. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of an appealable
order. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction upon an appellate court.” Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
Here, the Owens filed their notice of appeal within 30 days of the trial court’s order
denying the second motion for reconsideration. However, the filing of a motion for
reconsideration does not extend the time for filing a notice of appeal, and the denial
of a motion for reconsideration is not itself a directly appealable order. See Bell v.
Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga.
App. 271, 271 (326 SE2d 5) (1985).
      Because the trial court dismissed the action on July 6, 2021, the Owens were
required to file a notice of appeal within 30 days of that date. Their failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        The fact that the Owens sought the judge’s recusal in their second motion for
reconsideration does not change the result. The trial court’s order, in substance,
served only to deny the motion for reconsideration as the trial court did not address
the issue of recusal. See Forest City Gun Club v. Chatham County, 280 Ga. App. 219,
220 (633 SE2d 623) (2006) (appellate court construes orders according to substance
and function). Furthermore, any motion to recuse made after final judgment would
be untimely. See Jarallah v. Pickett Suite Hotel, 193 Ga. App. 325, 327 (3) (388
SE2d 333) (1989).